EXHIBIT 99.1 CUSIP No.369822101 Joint Filing Agreement In accordance with Rule 13d-1(k)(1) of Regulation 13D-G of the Securities Exchange Act of 1934, the persons or entities below agree to the joint filing on behalf of each of them of the Statement on Schedule 13D (including any and all amendments thereto) with respect to the common stock of General Finance Corporation, and agree that such statement is, and any amendments thereto filed by any of them will be, filed on behalf of each of them, and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings. Dated: July 8, 2010 By: /s/ Ronald L. Havner, Jr. Name: Ronald L. Havner, Jr. By: /s/ LeeAnn R. Havner Name: LeeAnn R. Havner THE HAVNER FAMILY TRUST By: /s/ LeeAnn R. Havner Name: LeeAnn R. Havner Title: Trustee
